Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 24-53) in the reply filed on 12/1/22 is acknowledged.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26-31, 34-36, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklaus, US 2008/0149755 A1.
Regarding claims 24, 30, Niklaus ‘755 discloses a rolling up material 13 comprising a roll chamber (i.e., a winding area surrounded by a plurality of rollers, as same as applicant’s device, see figure 1), the roll chamber having a longitudinal central axis (i.e., an axis of 19) and comprising a plurality of rollers (i.e., rollers of 11, 21, 25, 27 are fixed relative to each other within each endless belt, claim 31) around a circumference of the roll chamber, the plurality of rollers into two roll groups (11, 21, 25, or 27 are independent from each group, claim 35) each roll group comprising two rollers (see figure 1), moving the two roll groups into a pre-determined first position defining a first diameter of the roll chamber before the material 13 enters a nip area upstream of the roll chamber (i.e., 11, 21, 25, or 27 moved to close to 19), driving the material 13 towards the roll chamber, moving the two roll groups (11, 21, 25, or 27) into a pre-determined a second diameter of the roll chamber (i.e., moving 21, 25, or 27 away from 19) as the material enters the nip area, with the second diameter being greater than the first diameter, driving a nose of the material 15 into the roll chamber and against at least one of the plurality of rollers (see figure 1), rolling the plurality of rollers to cause the nose 15 (claim 29) of the material to travel along the circumference of the roll chamber as material 13 continues to enter the roll chamber, moving the two roll groups (21, 25 or 27) into a pre-determined final position defining a third diameter of the roll chamber as the material continues to enter the roll chamber and before the nose of the material is around to impact a middle portion of the material entering the roll chamber, with the third diameter being greater than the second diameter (i.e., each pre-predetermined diameter gets bigger as the material keeps winding into a roll, see figures 1-2, as same as applicant’s claimed device) maintaining the two roll groups (21, 25, or 27) in the pre-determined final position unit the material is completely inside the roll chamber and finished rolling up; and driving the nose 15 of the material 13 comprises impacting one of the plurality of rollers (rollers from 11 as the lug roller and located at the bottom portion of the roll chamber near the winding area, claims 38-39) in a bottom portion of the roll chamber (claim 26); a material infeed gap between the two roll groups (i.e., between 11 and 27, claims 27-28 and 40); a closed mode (figure 1), a partially closed mode (during winding) and an open mode (done winding and exiting, figure 2, as same as applicant’s claimed device, claim 34), a third roll group comprising two rollers (27 has two rollers, claim 36), see figures 1-3.


Allowable Subject Matter
Claims 25, 32-33, 37, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-15 and 42-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-15 and 42-53 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim, especially the concept of one of the rollers in each roll group being movable toward the longitudinal central axis independent of one other roller in the roll group, two of the rollers in each roll group having a longitudinal axis and the longitudinal axes of the two rollers in each group being fixed relative to each other, and a material infeed gap in the circumference of the roll chamber located between the two roll groups and spaced from the one of the rollers that is movable in each roll.  
Claim 42, including every structural element recited in the claim, especially the concept of one of the rollers in each of the two roll groups: away from the longitudinal central axis independent of one other roller in the roll group, and form a first position to a final position, where[in] the first position is located closer to the longitudinal central axis than the final position is located to the longitudinal central axis, and maintaining two roll groups in the final position until the material is completely inside the roll chamber and finished rolling up.
The prior art of record shows at least two roller groups that can move all together in and out of the longitudinal axis of the winding area, but lacks moving one of the rollers from each roll group to move independently from each other.
None of the references of the prior art teach or suggest the elements of the variable roll cage machine as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the variable roll cage machine in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
12/16/22
/SANG K KIM/           Primary Examiner, Art Unit 3654